Title: From Thomas Jefferson to Le Veillard, 5 April 1790
From: Jefferson, Thomas
To: Le Veillard, Louis



Dear Sir
New York April 5. 1790.

Our government having thought proper to assign me functions here, I shall no more have the pleasure of greeting you in Paris. Instead of this I am to bid you a thousand friendly and affectionate Adieux, praying you to accept my thanks for your manifold civilities and kindnesses to me while in Paris. I shall ever retain a grateful sense of them. I hope that by this time you have recovered that tranquility which late events have so much disturbed. I wish I could add to your happiness by giving you a favorable account of the good old Doctor. I found him in bed where he remains almost constantly. He had been clear of pain for some days and was chearful and in good spirits. He listened with a glow of interest to the details of your revolution and of his friends which I gave him. He is much emaciated. I pressed him to continue the narration of his life, and perhaps he will. Present me respectfully to Madame Le Vieillard, and be assured yourself of the sentiments of sincere esteem & affection with which I have the honor to be Dear Sir your most obedt. & most humble servt.,

Th: Jefferson

